DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed 4 April 2022, newly amended claims 1-24 and 26-56 are pending and examined on the merits.  The 35 U.S.C. 112 (b) rejection under regarding derivatives is overcome because the language has been amended to --amides--.  The 35 U.S.C. 102 rejection is overcome because Telang describes a compound with a NH-SO2-Me group not a NH-C(O)-CF3 group.  The other rejections are maintained or necessitated by amendment.  
Claim Objections
Claims 1, 4-24, and 26-55 are objected to because of the following informalities:  Since a compound of formula (I) is already an amide the text “and amides” is repetitive.  In claims 17 and 39, the phrase “non-small cell lung cancer” is mentioned twice.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-24, 26-28, and 34-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification is enabling for amelioration of a symptom of non-small cell lung cancer, colorectal cancer, prostate cancer, and mammary cell cancer.  The specification does not reasonably provide enablement for the treatment of the scope of diseases claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:
The claims are drawn to treating a disease in an animal by administering a compound of instant formula (I).  The concept of treatment includes prophylaxis (page 22, paragraph [0061]).  A compound of formula (I) is 2,2,2-trifluoro-N-(5-((8-methoxyquinolin-4-yl)amino)pentyl)acetamide.   Thus, the claims taken together with the specification imply that 2,2,2-trifluoro-N-(5-((8-methoxyquinolin-4-yl)amino)pentyl)acetamide, or a salt, optical isomer, geometric isomer, a salt of an isomer, or an amide thereof can treat a disease.
The state of the prior art and (4) the predictability or unpredictability of the art:
DANG (Cancer Discovery, 2012, 2, 304-307) describes that more research is needed to understand the benefit of targeting PFKFB4 due to issues with cancer cell metabolism (page 306, column 2, paragraph 2).  Inhibition of glycolysis is discussed in relation to cancer cell lines (page 6672, column 2, paragraph 1 to page 6674, column 1, paragraph 1).  
CHESNEY (Oncotarget, 2014, 5 (16), pages 6670-6686, cited in IDS) describes that PFKFB4 is linked to amelioration of non-small cell lung cancer, colorectal cancer, prostate cancer, and mammary cell cancer (page 6674, table A).  
The relative skill of those in the art:
While the artisan generally would have an advanced degree in treatment of a disease related to PFKFB4, their high level of skill and knowledge is insufficient to overcome the lack of understanding as to how PFKFB4 inhibition functions in the body or to overcome the art recognition that this disease is poorly understood and treatments have generally failed.
The amount of direction or guidance presented and the presence or absence of working examples:
The specification has provided guidance for amelioration of a symptom of non-small cell lung cancer, colorectal cancer, prostate cancer, and mammary cell cancer.  
The specification does not provide guidance for the treatment of the scope of diseases claimed (page 45, paragraph [00106]-[00107]).  
The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to treatment of a disease related to PFKFB4 and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
Response to Amendment
This rejection is maintained due to the following ideas: the art shows PFKFB4 is linked to non-small cell lung cancer, colorectal cancer, prostate cancer, and mammary cell cancer; and two, that more research is needed to understand the therapeutic benefit of the same receptor.   The specification shows for support an in vivo test for treatment of lung cancer and discloses a laundry list of other cancers (pages 29-31, paragraph [0071]).  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-24, and 26-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 1, 4-24, and 26-56 are unclear because the compound itself is an amide.  Since the compound is already an amide, do applicants intend for the compound to have another amide functional group part of the compound?  If so, where is the atom attached to?  
Claims 17-24, 26-28, and 38-40, and 56 are unclear due to the language “cancers that can result in metastasis, cancers resulting from metastasis, or cancerous tumors thereof” and the language “cancerous tumors thereof”.  In claim 17, the language  “cancers that can result in metastasis, cancers resulting from metastasis, or cancerous tumors thereof” is unclear because there is no indication what the primary cancer related to metastasis is or if the term “cancerous tumors thereof” refers to one cancer or back to another cancer recited in a same claim.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 17-24 and 39 recites the broad recitation lung cancer, and the claim also recites non-small cell lung cancer which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Newly amended claims 1-9, 17, 26-28, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-14, and 21-23 of U.S. Patent No. 10774046 (hereinafter ‘046). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 7 encompass the claimed compound of examined claim 1.  Claim 7 of ‘046 recites the same compound as instant claim 1.  Compositions and method of using a compound of claim 1 are recited in claims 8, 11, 14, and 21 of ‘046.  These claims correspond to claims 1-9, 17, 26-28, and 34 of the instant application.  

    PNG
    media_image1.png
    123
    285
    media_image1.png
    Greyscale

Response to Amendment
This rejection is maintained because the same compound is recited in the examined claims and claim 7 of US 10774046.  This rejection is an anticipatory type double patenting rejection, not an obvious type double patenting rejection.  The dependent composition and method of use claims are similar in scope to the examined claims.  
Conclusion
Claims 1-24 and 26-56 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699